     Case 1:20-cv-00292-AWI-EPG Document 14 Filed 01/07/21 Page 1 of 1


 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9
      JOHANNA L. STOWERS,                                   Case No. 1-20-cv-00292-AWI-EPG
10
                      Plaintiff,                            ORDER RE: NOTICE OF VOLUNTARY
11                                                          DISMISSAL OF ENTIRE ACTION WITH
      v.                                                    PREJUDICE
12
      CREDIT ONE BANK, N.A.,
13                                                          (ECF No. 13)
               Defendant.
14

15            On January 5, 2021, Plaintiff Johanna L. Stowers filed a notice of voluntary dismissal of
16   this entire action with prejudice. (ECF No. 13.) Defendant has not filed either an answer or a

17   motion for summary judgment. Accordingly, in light of the notice, the case has ended and is

18   dismissed with prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d

19   688, 692 (9th Cir. 1997). The Clerk of the Court is respectfully directed to close this case.

20
     IT IS SO ORDERED.
21

22         Dated:   January 7, 2021                            /s/
                                                        UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
